Citation Nr: 1108264	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for facet arthralgia of the lumbosacral spine (claimed as a back disorder).


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978, and from March 1979 to July 1995.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

A remand is required in order to afford the Veteran a Travel Board hearing.  The Veteran requested a Travel Board hearing on his November 2008 substantive appeal (on VA Form 9).  In a July 2010 letter, the Veteran was notified at his old mailing address that his hearing had been scheduled for September 23, 2010.  Shortly thereafter, in an August 2010 letter, the RO sent the Veteran another letter.  The August 2010 letter was mailed to the Veteran's new mailing address, and this letter was not returned to the VA.  The letter indicated that previous correspondence sent to the Veteran had been returned as undeliverable.  It is not clear if the Veteran was provided another copy of the notice pertaining to his scheduled hearing.  

In any event, the Veteran failed to appear for his Board hearing scheduled on September 23, 2010.  However, in light of the foregoing history, it remains unclear as to whether or not the Veteran was provided notice at his current mailing address of his Travel Board hearing.  A remand is required in order to schedule the Veteran for his clearly requested Travel Board hearing, and to notify him of this hearing at his new mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.  Ensure that the notice is mailed to the Veteran's current mailing address.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


